Madison Mosaic Funds 550 Science Drive Madison, WI 53711 (Writer's Direct Dial) 480-443-9537 February 4, 2013 Filed Electronically Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Mosaic Tax-Free Trust Filing Pursuant to Reg. 230.497(j) Registration No. 2-77986; File No. 811-03486 Dear Sir or Madam: This is to certify that the forms of prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Reg. 230.497 would not have differed from that contained in the most recent registration statement or amendment (recognizing that the most recent statement or amendment was actually an XBRL filing which is a derivative of thecomplete registration statement that was effectiveon February 1, 2013 and filed prior to the XBRL amendment and to which this certification under Reg. 230.497(j) is intended to apply)filed by the registrant and that the text of the most recent registration statement or amendment has been filed electronically. Respectfully submitted, (signature) W. Richard Mason Chief Compliance Officerand Assistant Secretary Madison Mosaic Tax-Free Trust
